          Case 1:20-cv-00295-JGK Document 44 Filed 08/16/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
KAREEM ROSE,
                    Plaintiff,                    20-cv-295 (JGK)

             - against -                          ORDER

CITY OF NEW YORK ET AL.,
                    Defendants.
───────────────────────────────────

JOHN G. KOELTL, District Judge:

     Pursuant to Fed. R. Civ. P. 16(b), after holding a conference

in this matter on August 13, 2021, the Court hereby orders that:

     Pleadings and Parties: Except for good cause shown:

     1.     The plaintiff may file a second amended complaint

without first making a motion to do so.

     2.     No additional parties may be joined or cause of action

asserted after October 15, 2021.

     3.     No additional defenses may be asserted after November

12, 2021.

     Discovery: Except for good cause shown, all discovery,

including expert discovery, shall be commenced in time to be

completed by February 11, 2022.

     Dispositive Motions: Dispositive motions, if any, are to be

made by March 11, 2022. The parties are advised to comply with the

Court’s Individual Practice II regarding motions, including by

submitting one fully briefed set of courtesy copies to the Court.

     Pretrial Order/Motions in Limine: A joint pretrial order,

together with any motions in limine or motions to bifurcate, shall
       Case 1:20-cv-00295-JGK Document 44 Filed 08/16/21 Page 2 of 2


be submitted by April 1, 2022, or 21 days after the decision on

any dispositive motion.

     Trial: The parties shall be ready for trial on 48 hours’

notice on or after 21 days after the submission of the joint

pretrial order.

     Other: The Clerk is directed to close the motion in docket

number 17.


SO ORDERED.
Dated:    New York, New York
          August 16, 2021

                                        ____/s/John G. Koeltl________
                                               John G. Koeltl
                                        United States District Judge




                                    2
